NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       CARLOS ALVAREZ, Petitioner.

                         No. 1 CA-CR 15-0256 PRPC
                              FILED 3-21-2017


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 2001-010975
            The Honorable Robert L. Gottsfield, Judge, Retired

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Carlos Alvarez, Florence
Petitioner
                           STATE v. ALVAREZ
                           Decision of the Court


                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Margaret H. Downie and Judge James P. Beene joined.


J O H N S E N, Judge:

¶1             Carlos Alvarez petitions this court for review from the
dismissal of his petition for post-conviction relief. We have considered the
petition for review and, for the reasons stated, grant review and deny relief.

¶2           A jury found Alvarez guilty in 2002 of three felony offenses,
and the superior court imposed consecutive prison terms of life, 17 years
and 10 years. On March 25, 2003, this court modified the prison sentences,
ordering two of the sentences to run concurrently. In all other respects,
Alvarez's convictions and sentences were affirmed.

¶3            Over the course of the ensuing 11 years, Alvarez
unsuccessfully petitioned the superior court four times for post-conviction
relief ("PCR") pursuant to Arizona Rule of Criminal Procedure 32. In his
most recent petition, Alvarez raised a claim of ineffective assistance of
counsel ("IAC"), arguing his trial counsel was ineffective by coercing him
into rejecting a plea agreement the State offered. The superior court
summarily dismissed the petition, finding the IAC claim was untimely and
precluded. See Ariz. R. Crim. P. 32.4(a) (establishing time limits for
commencing Rule 32 proceedings). This petition for review followed.1

¶4           Alvarez appears to argue that the superior court erred in
dismissing his petition without addressing the merits of the claim. We
review for an abuse of discretion. State v. Swoopes, 216 Ariz. 390, 393, ¶ 4
(App. 2007).

¶5            Any claim that could have been (or was) raised in an earlier
PCR proceeding is precluded. Ariz. R. Crim. P. 32.2(a). Preclusion does not
apply to claims raised under Rule 32.1(d), (e), (f), (g) or (h). Pursuant to
Rule 32.4(a), Alvarez's petition for PCR was untimely, he did not raise a
claim under Rule 32.1(d), (e), (f), (g) or (h), and he could have raised the


1      We assume without deciding that the petition for review was timely.
See State v. Rosario, 195 Ariz. 264 (App. 1999).



                                      2
                           STATE v. ALVAREZ
                           Decision of the Court

IAC claim in his first petition for PCR. Accordingly, the superior court did
not abuse its discretion in summarily dismissing the petition.2

¶6            For the foregoing reasons, we grant review and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




2      To the extent Alvarez argues the superior court erred in determining
that Missouri v. Frye, 566 U.S. 133 (2012), and Lafler v. Cooper, 566 U.S. 156
(2012), did not reflect a significant change in law that would have permitted
him to untimely seek relief on his IAC claim, we disagree. See Hill v.
Lockhart, 474 U.S. 52, 58 (1985).


                                         3